COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-307-CR





DALE CLARK CHALFANT, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------

MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Dale Clark Chalfant attempts to appeal his conviction for indecency with a child by contact, for which he was sentenced to eight years’ confinement.  The trial court’s certification states that this case is a plea-bargain case and the defendant has no right of appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2).  We 
notified Appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P
. 25.2(d), 44.3.  Although Appellant filed a pro se response, it does not show grounds for continuing the appeal.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.	

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:
  October 19, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.